DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of (a) a method of treating a subject having a disease or disorder, wherein the subject has been identified as having enhanced IRAK-4 Long expression relative to IRAK-4 Short expression and (b) acute myeloid leukemia in the reply filed on January 7, 2022 is acknowledged. After further consideration the election of species requirements set forth in the Office Action of November 9, 2021 are withdrawn. 
	Claims 50-73 are currently pending and have been examined herein. 

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825. This application contains sequence disclosures in Figure 6B that are not contained in the Sequence Listing or CRF.  
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 68 is rejected as being indefinite because it recites multiple limitations in parentheses.  For example the claim recites “AML with recurrent genetic abnormalities (AML with translocation between chromosomes 8 and 21, AML with translocation or inversion in chromosome 16, AML with translocation between chromosomes 9 and 11, APL (M3) with translocation between chromosomes 15 and 17, AML with translocation between chromosomes 6 and 9, AML with translocation or inversion in chromosome 3)”.  Parentheticals make the claims indefinite because it is unclear whether the information in the parentheses are examples of what might be included by the phrase “AML with recurrent genetic abnormalities” OR if the claims are limited to the specifically recited recurrent genetic abnormalities.  Clarification is required. 

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 50-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
A.	The claims are drawn to a method of treating a subject having a disease or disorder, the method comprising administering to the subject a composition comprising an IRAK inhibitor, wherein the subject has been identified as having a splicing factor mutation. 
Claim 51 states that the splicing factor mutation is in the U2AF1 gene.  
Claim 53 states that the splicing factor mutation is in the SRSF2, SF3B1, or ZRSR2 gene. 
In the instant case, the claims do not set forth the “splicing factor mutation” in terms of sufficient relevant identifying characteristics.  The claims encompass a large genus of “splicing factor mutations” that have been identified only in terms of their function (the mutation has been detected in a subject having ANY disease or disorder). The prior art of de la Grange (Nucleic Acids Research 2010, Vol 38 No 9 pages 2825-2838) teaches that they analyzed the expression profile of splicing factors across tissues.  de la Grange teaches that they selected from literature 45 well-characterized splicing regulatory factors.  These include members of the SR, hnRNP, RBM, MBNL, CELF and KH families. All these factors are known to recognize and bind to RNA regulatory sequences located in introns and/or exons and to control the use of splicing sites selected by the spliceosome (page 2827, col 1, page 2831, col 2, Figure 5). Thus the claims encompass a large genus of mutations in at least 45 splicing factor genes. 
The specification (para 0058) teaches there is a need in the art to determine whether an IRAK1/4 inhibitor will be effective in a given subject.  The specification (para 0059) teaches that examination of the spliced IRAK4 isoforms by RNA sequencing showed that normal 
The specification provides written description for a single splicing factor mutation (U2AF1 S34F).  However the specification does not describe any other species within the claimed genus to show possession of those species.
 Regarding the genus of (i) splicing factor mutations; and (ii) splicing factors mutations in U2AF1, SRSF2, SF3B1, or ZRSR2, the specification does not describe any structural features of the disclosed splicing factor mutation (U2AF1 S34F) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed splicing factor mutation (U2AF1 S34F)  that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they have been detected in subjects having ANY disease or condition, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within 
Because the single splicing factor mutation (U2AF1 S34F) disclosed is not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the single splicing factor mutation (U2AF1 S34F)  would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of a single splicing factor mutation (U2AF1 S34F) is not sufficient to describe the claimed genus of (i) splicing factor mutations; and (ii) splicing factors mutations in U2AF1, SRSF2, SF3B1, or ZRSR2.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession of the claimed genus as a whole at the time of filing.

B.	The claims are drawn to a method of treating a subject having a disease or disorder, the method comprising administering to the subject a composition comprising an IRAK inhibitor. 
	Claim 58 states that the IRAK inhibitor is an IRAK ¼ inhibitor.
Claim 60 states that the IRAK inhibitor is an IRAK 4 inhibitor.
Claim 62 states that the IRAK inhibitor is an IRAK 1 inhibitor.


 [0080] Compounds and compositions which can be useful as IRAK inhibitors are known in the art and are in development. Methods of treating a disease or disorder by administration of an IRAK inhibitor, such as an IRAK1/4 inhibitor, according to the present invention can involve any compound or composition which is demonstrated to inhibit IRAK, such as IRAK1 and/or IRAK 4. These include compounds which are currently commercially available, those which have been disclosed via publication, and those having yet to be contemplated. Methods of treating a disease or disorder by administration of an IRAK inhibitor which can be administered in conjunction with, or separately in a treatment course along with, one or more cancer treatments, as set forth herein. 

[0081] IRAK inhibitors are known in the art. In some embodiments, the IRAK inhibitor can include, for example, one or more compounds such as N-acyl-2-aminobenzimidazoles, imidazo[1,2-a]pyridino-pyrimidines, imidazo[1,2-a]pyridino-pyridines, benzimidazolo-pyridines, N-(2-morpholinylethyl)-2-(3-nitrobenzoylamido)-benzimidazoles, 1-(2-(4-Morpholinyl)ethyl)-2-(3-nitrobenzoylamino)benzimidazoles, N-[1-[2-(4-Morpholinyl)ethyl]-1H-benzimidazol-2-yl]-3-nitrobenzamides, N-[ 1-(2-morpholin-4-ylethyl)benzimidazol-2-yl]-3-nitrobenzamides, N-[3-carbamoyl-1-(tetrahydro-2H-pyran-4-yl)-1H-pyrazol-4-yl]-2-(2-methylp- -yridin-4-yl)-1,3-oxazole-4-carboxamides, N-[3-carbamoyl-1-(tetrahydro-2H-pyran-4-yl)-1H-pyrazol-4-yl]-2-(2-methylp- yridin-4-yl)-1,3-oxazole-4-carboxamide hydrochlorides, 1-[[(2S)-5-oxopyrrolidin-2-yl]methoxy]-7-(propan-2-yloxy)isoquinoline-6-c- arboxamides, and the like, as well as derivatives such as pharmaceutically-acceptable salts, cocrystals, hydrates, solvates, or prodrugs thereof, and combinations thereof. In some embodiments, the IRAK inhibitor is R06245 or R00884. In some embodiments, the IRAK inhibitor may comprise an RNAi sufficient to inhibit IRAK1 expression. 

[0082] Further IRAK inhibitors are disclosed in Buckley et al., Bioorganic & Medicinal Chemistry Letters 2008, 18(11):3211-3214; Buckley et al., Bioorganic & Medicinal Chemistry Letters 2008, 18(11):3291-3295; Buckley et al., Bioorganic & Medicinal Chemistry Letters 2008, 18(11):3656-3660; Chaudhary, et al., J. Med. Chem. 2015, 58, 96-110; Hynes and Nair, Annu. Rep. Med. Chem. 2014, 49, 117-133; W. Michael Seganish, Expert Opinion on Therapeutic Patents, 2016, 26:917-32; U.S. patent application Ser. No. 14/887,764, IRAK4 INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/110,309, INDAZOLE COMPOUNDS AS IRAK4 INHIBITORS; U.S. patent application Ser. No. 15/326,740, IRAK4 INHIBITING AGENTS; U.S. patent application Ser. No. 15/497,783, THERAPEUTIC TARGETING OF INTERLEUKIN-1 RECEPTOR-ASSOCIATED KINASE 4 (IRAK4) IN CANCERS CHARACTERIZED BY REARRANGEMENTS IN THE MIXED LINEAGE LEUKEMIA GENE (MLL-R); U.S. patent application Ser. No. 15/297,998, THERAPEUTIC COMBINATIONS OF AN IRAK4 INHIBITOR AND A BTK INHIBITOR; U.S. patent application Ser. No. 15/016,569, MACROCYCLIC COMPOUNDS AS IRAK1/4 INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/110,309, INDAZOLE COMPOUNDS AS IRAK4 INHIBITORS; U.S. patent application Ser. No. 14/661,656, HETEROCYCLIC COMPOUNDS AND USES THEREOF; U.S. patent application Ser. No. 13/738,410, IRAK INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/620,049, MACROCYCLIC COMPOUNDS AS IRAK1/4 INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/288,402, COMBINATION THERAPY FOR MDS; U.S. application Ser. No. 14/842,049, COMBINATION THERAPY FOR MDS; U.S. application Ser. No. 14/284,521, COMBINATION THERAPY FOR MDS; International Patent Application No. WO2017______, COMPOUNDS, COMPOSITIONS, METHODS FOR TREATING DISEASES, AND 

The size of the claimed genus of IRAK inhibitors that can be used to treat subjects having ANY disease or disorder is  potentially vast. The claims broadly encompass inhibitors that inhibit IRAK1, IRAK2, IRAK3, IRAK4, or combinations thereof.  The size of the genus is further expanded by the fact that an inhibitor of IRAK can be any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. 
 The teachings in the specification regarding the IRAK inhibitors are presented above.  The specification discloses numerous examples of IRAK inhibitors.  However the specification does not provide written description for IRAK inhibitors that can be used to treat ANY disease or disorder.
 As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y., 2003) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims encompasses IRAK inhibitors that can be used to treat ANY disease or disorder which the present inventors were not in the possession of, or which were not known to the inventors.  


Enablement
7.	Claims 50-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method of treating a subject having a disease or disorder. The claims encompass subjects having ANY disease or disorder.  It is noted that there is believed to be greater than 10,000 diseases that affect humans.  Claims 64-66 and 71 are limited to MDS. Claims 67-71 are limited to AML. Claim 72 recites 17 different types of cancer.  
The claims recite a step of administering to the subject a composition comprising an IRAK inhibitor. Claim 58 states that the IRAK inhibitor is an IRAK ¼ inhibitor. Claim 60 states that the IRAK inhibitor is an IRAK 4 inhibitor. Claim 62 states that the IRAK inhibitor is an IRAK 1 inhibitor. In the instant case, the claims do not describe the IRAK inhibitor that can treat a subject having ANY disease or disorder in terms of sufficient relevant identifying characteristics. The size of the claimed genus of IRAK inhibitors that can be used to treat subjects having ANY disease or disorder is  potentially vast. The claims broadly encompass inhibitors that inhibit IRAK1, IRAK2, IRAK3, IRAK4, or combinations thereof.  The size of the genus is further expanded by the fact that an inhibitor of IRAK can be any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. 
45 well-characterized splicing regulatory factors.  These include members of the SR, hnRNP, RBM, MBNL, CELF and KH families. All these factors are known to recognize and bind to RNA regulatory sequences located in introns and/or exons and to control the use of splicing sites selected by the spliceosome (page 2827, col 1, page 2831, col 2, Figure 5). Thus the claims encompass a large genus of mutations in at least 45 splicing factor genes. 
The nature of the invention requires being able to treat a representative number of different diseases or disorders by administering ANY IRAK inhibitor.  The nature of the invention further requires being able to detect  splicing factor mutations, enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity in subjects having a representative number of different diseases and disorders. 
Teachings in the Specification and Examples

The specification (Example 3) teaches that IRAK4 isoform expression was studied in AML.  While both isoforms are expressed in normal bone marrow and MDS/AML cell lines, long IRAK4 protein isoform is expressed higher relative to the short IRAK4 isoform in AML cells lines; in contrast, short IRAK4 protein isoform is expressed higher relative to the long IRAK4 isoform in normal bone marrow. Expression of the long IRAK4 isoform is associated with poor survival.
The specification (Example 4) teaches that IRAK4 isoform expression was studied in the TCGA AML dataset.  Tumors were found to express more IRAK4-Long mRNA relative to short, while normal tissue expresses more IRAK4-Short mRNA relative to long.
The specification (Example 6) teaches that subsequent research examined whether IRAK4-Long expression correlates with the presence of any genetic alterations in AML. To do this, available mutation data were examined for correlation with increased IRAK4 exon 4 retention. Exon 4 retention was found to be correlated with U2AF1 mutation. U2AF1 is a splicing factor that is mutated in MDS and AML. 
S34F-U2AF1 to examine splicing changes. The U2AF1-S34F mutation was found to significantly correlate with IRAK4 exon 4 retention in CD34+U2AF1 expressing cells, as shown in FIG. 10. FIG. 10A shows that an increased amount of IRAK4-S is present with the wild-type U2AF1 gene, whereas a significantly increased amount of IRAK4-L is present with the U2AF1-S34F mutation. FIG. 10B shows that the mutant U2AF1 confers increased exon retention.
The specification (Example 9) teaches that it was then investigated in whether or not there was a therapeutic opportunity in a subset of patients with increased IRAK4-Long expression, since expression of IRAK4-Long is associated with poor AML patient outcome. U2AF1-mutant AML cells were found to be sensitive to IRAK1/4 inhibitors, as shown in FIG. 13. Upon inhibition of IRAK1/4 by treatment with Amgen inhibitor, phospho-IRAK1, phospho-pIKK, and phospho-p65 levels were returned to normal in S34F-U2AF1 cells. K562 WT- and S34F-U2AF1 were treated with DMSO or 10 uM IRAK1/4 inhibitor for 7 days, and cell viability was monitored by trypan blue exclusion. Inhibitor treated S34F-U2AF1 cells had significantly reduced survival over 7 days. This decrease in proliferation and viability was not seen in WT-U2AF1 cells when treated with the inhibitor. WT- and S34F-U2AF1 cells were treated with DMSO or 10 uM IRAK1/4 inhibitor and plated in methylcellulose. S34F-U2AF1 cells produced significantly fewer colonies after 7 days compared to WT-U2AF1 cells. Taken together, this indicates that U2AF1 mutant cells are more sensitive to IRAK inhibition. Subsequent work has demonstrated the effectiveness of using a potent, clinical-grade compound that inhibits IRAK1/4 
Regarding IRAK inhibitors, the specification teaches the following:
 [0080] Compounds and compositions which can be useful as IRAK inhibitors are known in the art and are in development. Methods of treating a disease or disorder by administration of an IRAK inhibitor, such as an IRAK1/4 inhibitor, according to the present invention can involve any compound or composition which is demonstrated to inhibit IRAK, such as IRAK1 and/or IRAK 4. These include compounds which are currently commercially available, those which have been disclosed via publication, and those having yet to be contemplated. Methods of treating a disease or disorder by administration of an IRAK inhibitor which can be administered in conjunction with, or separately in a treatment course along with, one or more cancer treatments, as set forth herein. 

[0081] IRAK inhibitors are known in the art. In some embodiments, the IRAK inhibitor can include, for example, one or more compounds such as N-acyl-2-aminobenzimidazoles, imidazo[1,2-a]pyridino-pyrimidines, imidazo[1,2-a]pyridino-pyridines, benzimidazolo-pyridines, N-(2-morpholinylethyl)-2-(3-nitrobenzoylamido)-benzimidazoles, 1-(2-(4-Morpholinyl)ethyl)-2-(3-nitrobenzoylamino)benzimidazoles, N-[1-[2-(4-Morpholinyl)ethyl]-1H-benzimidazol-2-yl]-3-nitrobenzamides, N-[ 1-(2-morpholin-4-ylethyl)benzimidazol-2-yl]-3-nitrobenzamides, N-[3-carbamoyl-1-(tetrahydro-2H-pyran-4-yl)-1H-pyrazol-4-yl]-2-(2-methylp- -yridin-4-yl)-1,3-oxazole-4-carboxamides, N-[3-carbamoyl-1-(tetrahydro-2H-pyran-4-yl)-1H-pyrazol-4-yl]-2-(2-methylp- yridin-4-yl)-1,3-oxazole-4-carboxamide hydrochlorides, 1-[[(2S)-5-oxopyrrolidin-2-yl]methoxy]-7-(propan-2-yloxy)isoquinoline-6-c- arboxamides, and the like, as well as derivatives such as pharmaceutically-acceptable salts, cocrystals, hydrates, solvates, or prodrugs thereof, and combinations thereof. In some embodiments, the IRAK inhibitor is R06245 or R00884. In some embodiments, the IRAK inhibitor may comprise an RNAi sufficient to inhibit IRAK1 expression. 

[0082] Further IRAK inhibitors are disclosed in Buckley et al., Bioorganic & Medicinal Chemistry Letters 2008, 18(11):3211-3214; Buckley et al., Bioorganic & Medicinal Chemistry Letters 2008, 18(11):3291-3295; Buckley et al., Bioorganic & Medicinal Chemistry Letters 2008, 18(11):3656-3660; Chaudhary, et al., J. Med. Chem. 2015, 58, 96-110; Hynes and Nair, Annu. Rep. Med. Chem. 2014, 49, 117-133; W. Michael Seganish, Expert Opinion on Therapeutic Patents, 2016, 26:917-32; U.S. patent application Ser. No. 14/887,764, IRAK4 INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/110,309, INDAZOLE COMPOUNDS AS IRAK4 INHIBITORS; U.S. patent application Ser. No. 15/326,740, IRAK4 INHIBITING AGENTS; U.S. patent application Ser. No. 15/497,783, THERAPEUTIC TARGETING OF INTERLEUKIN-1 RECEPTOR-ASSOCIATED KINASE 4 (IRAK4) IN CANCERS CHARACTERIZED BY REARRANGEMENTS IN THE MIXED LINEAGE LEUKEMIA GENE (MLL-R); U.S. patent application Ser. No. 15/297,998, THERAPEUTIC COMBINATIONS OF AN IRAK4 INHIBITOR AND A BTK INHIBITOR; U.S. patent application Ser. No. 15/016,569, MACROCYCLIC COMPOUNDS AS IRAK1/4 INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/110,309, INDAZOLE COMPOUNDS AS IRAK4 INHIBITORS; U.S. patent application Ser. No. 14/661,656, HETEROCYCLIC COMPOUNDS AND USES THEREOF; U.S. patent application Ser. No. 13/738,410, IRAK INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/620,049, MACROCYCLIC COMPOUNDS AS IRAK1/4 INHIBITORS AND USES THEREOF; U.S. patent application Ser. No. 15/288,402, COMBINATION THERAPY FOR MDS; U.S. application Ser. No. 14/842,049, COMBINATION THERAPY FOR MDS; U.S. application Ser. No. 14/284,521, COMBINATION THERAPY FOR MDS; International Patent Application No. 
State of the Art and the Unpredictability of the Art
The claims are drawn to a method of treating a subject having a disease or disorder, comprising administering to the subject a composition comprising an IRAK inhibitor.  As discussed above the claims broadly encompass inhibitors that inhibit IRAK1, IRAK2, IRAK3, IRAK4, or combinations thereof.  The size of the genus is further expanded by the fact that an inhibitor of IRAK can be any organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. While the specification discloses IRAK inhibitors that are known in the art, the breadth of the claims encompasses those which have not yet been discovered.  In the instant case, the structure of additional IRAK inhibitors is highly unpredictable. Even if one could identify additional organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that inhibit IRAK1, IRAK2, IRAK3, IRAK4, or combinations thereof it is highly unpredictable if they could be used therapeutically to treat any disease or disorder.
The claims encompass being able to treat a subject having ANY disease or disorder.  As discussed above, it is believed that there is greater than 10,000 diseases that affect human subjects.  The post filing date art of Bennett (Curr Opin Hematol 2022 29:8-19) is a review article on using IRAK1 and IRAK4 as an emerging therapeutic target in hematologic malignancies.  Bennett teaches that several parallel efforts to develop IRAK targeted therapies 

    PNG
    media_image1.png
    764
    703
    media_image1.png
    Greyscale

According to Table 1 there are several IRAK inhibitors currently being studied to treat diseases such as non-Hodgkins lymphoma, AML, CLL, MDS, rheumatoid arthritis, etc.  Since these studies are still on going, it is highly predictable if IRAK inhibition will be effective for treating these diseases.  Even if it is determined that IRAK inhibitors are effective for one or more of 
The specification (Example 9) teaches that U2AF1-mutant AML cells (which express more IRAK4-L) were found to be more sensitive to IRAK1/4 inhibitors in comparison to U2AF1 wild type AML cells (which express more IRAK4-S).  However it is entirely unpredictable if the findings in AML cell lines can be extrapolated to subjects with AML. The prior art of Dermer (Biotechnology 1994 Vol 12 page 320) teaches that cell lines are a poor representation of malignancy because they have survived crisis and have adapted an immortal life in culture, and thus have been enabled to survive in an artificial environment. Dermer states that "the petri dish cancer is really a poor representation of malignancy, with characteristics profoundly different from the human disease." Thus, it is highly unpredictable whether or not the treatment results observed in AML cell lines will also be observed in subjects with AML.  Since applicants did not actually treat any subjects having AML with an IRAK inhibitor, the specification is incomplete to support a method of treating a subject having a disease or disorder comprising administering to the subject an IRAK inhibitors. 
The claims are drawn to a method of treating a subject having ANY disease or disorder with an IRAK inhibitor, wherein the subject has been identified to have enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity. The specification (Example 3) teaches that IRAK4 isoform expression was studied in AML and MDS.  While both isoforms are expressed in normal bone marrow and MDS/AML cell lines, long IRAK4 protein isoform is expressed higher relative to the short IRAK4 isoform in AML cells lines; in contrast, short IRAK4 protein isoform is expressed higher relative to the long IRAK4 isoform in normal bone marrow. In the instant case the 
The claims are drawn to a method of treating a subject having ANY disease or disorder with an IRAK inhibitor, wherein the subject has been identified to have a splicing factor mutation.  Regarding the genus of (i) splicing factor mutations; and (ii) splicing factors mutations in U2AF1, SRSF2, SF3B1, or ZRSR2, the specification does not describe any structural features of the disclosed splicing factor mutation (U2AF1 S34F) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed splicing factor mutation (U2AF1 S34F) that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they have been detected in subjects having ANY disease or condition, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the single splicing factor mutation (U2AF1 S34F) disclosed in the specification, the identification of additional splicing factor mutations is highly unpredictable.  Even if one could identify an 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to treat a subject having ANY disease or disorder by administering to the subject ANY IRAK inhibitor, wherein the subject has been identified as having ANY splicing factor mutation, enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity.
In order to practice the full scope of the invention, one would have to start by identifying organic or inorganic compound, including any small molecule, antibody, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme that inhibit IRAK1, IRAK2, IRAK3, IRAK4, or combinations thereof.  Then one would have to start testing the identified IRAK inhibitors to see if they had any therapeutic effects against a representative number of different disease or disorders.  It is noted that it is believed that there are greater than 10,000 human disease.  Once a certain inhibitor is found to be effective for treating a specific disease, additional testing would need to be performed to determine if subjects having that specific disease have any splicing factor mutations, enhanced IRAK4-long expression relative to IRAK4-short expression or enhanced IRAK4-long activity relative to IRAK4-short activity.  The 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years 
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the guidance presented in the specification and the working examples, the skill of those in the art and the unpredictability of the art, and the quantity of experimentation necessary, it is the conclusion that an undue amount of experimentation would be required to make and use the invention. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634